EXHIBIT 10.3


LOCK-UP LETTER AGREEMENT




December 31, 2008


Nevada Gold Holdings, Inc.
1640 Terrace Way
Walnut Creek, CA  94597
Attn:  David Rector




Ladies and Gentlemen:


Reference is made to the Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) by and among Nevada Gold Holdings, Inc., a Delaware
corporation (the “Company”), Nevada Gold Enterprises, Inc., a Nevada corporation
(“Nevada Gold”), and Nevada Gold Acquisition Corp. a Nevada corporation and a
wholly owned subsidiary of the Company (the “Transactions”).  In connection with
the Merger Agreement, Nevada Gold stockholders shall receive shares of common
stock, par value $0.001 per share (“Common Stock”), of the Company in
consideration for shares of Nevada Gold held by them at the effective time of
the merger.  In consideration of the Company and Nevada Gold entering into the
Merger Agreement, the undersigned hereby agrees as follows:


1.  The undersigned hereby covenants and agrees, except as provided herein, not
to (a) offer, sell, contract to sell, grant any option to purchase, hypothecate,
pledge or otherwise dispose of or (b) transfer title to (a “Prohibited Sale”)
any of the shares of Common Stock (the “Acquired Shares”) acquired by the
undersigned pursuant to or in connection with the Merger Agreement, during the
period commencing on the “Closing Date” (as defined in the Merger Agreement) and
ending on the 24-month anniversary of the Closing Date (the “Lockup Period”),
without the prior written consent of the Company.  Notwithstanding the
foregoing, the undersigned shall be permitted from time to time during the
Lockup Period, without the prior written consent of the Company, as applicable,
(i) to engage in transactions in connection with the undersigned’s participation
in the Company’s stock option plans, (ii) to transfer all or any part of the
Acquired Shares to any family member, for estate planning purposes, or to an
affiliate thereof (as such term is defined in Rule 405 under the Securities
Exchange Act of 1934, as amended), provided that such transferee agrees in
writing with the Company to be bound hereby, or (iii) to participate in any
transaction in which holders of the Common Stock of the Company participate or
have the opportunity to participate pro rata, including, without limitation, a
merger, consolidation or binding share exchange involving the Company, a
disposition of the Common Stock in connection with the exercise of any rights,
warrants or other securities distributed to the Company’s stockholders, or a
tender or exchange offer for the Common Stock, and no transaction contemplated
by the foregoing clauses (i), (ii) or (iii) shall be deemed a Prohibited Sale
for purposes of this Letter Agreement.


2.  This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to principles of
conflicts or choice of laws thereof.

 
 

--------------------------------------------------------------------------------

 





3.  This Letter Agreement will become a binding agreement among the undersigned
as of the Closing Date.  In the event that no closing occurs under the Merger
Agreement, this Letter Agreement shall be null and void.  This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period.  This Letter Agreement may be
duly executed by facsimile and in any number of counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to
constitute one and the same instrument.  Signature pages from separate identical
counterparts may be combined with the same effect as if the parties signing such
signature page had signed the same counterpart.  This Letter Agreement may be
modified or waived only by a separate writing signed by each of the parties
hereto expressly so modifying or waiving such agreement.




Very truly yours,
 
/s/ David Mathewson            
                                                                Print
Name:  David Mathewson




Address:
 
                                
 
                                
 
Number of shares of Common Stock owned:        
 
Certificate Numbers:                




[Company signature on the following page]


 
2

--------------------------------------------------------------------------------

 

Accepted and Agreed to:


Nevada Gold Holdings, Inc.




By:                        
Name: David Rector
Title:   President

 
 

--------------------------------------------------------------------------------

 
